This case comes to this court on appeal from the county court of Oklahoma county, and was filed on July 16, 1914. The defendant in error, John Threadgill, having died thereafter, the case was subsequently revived in the name of his administratrix, Frances Threadgill. Plaintiff in error's brief was duly served and filed on February 5, 1916.
Although the case has been duly submitted by order of the court, defendants in error have failed to file an answer brief within the time allowed by the rules of the court, or at all, and no reason has been given for such failure.
Having examined the plaintiff in error's brief, and finding that it reasonably well sustains the assignments of error set out in its petition in error, we therefore, without searching the record to find some reason why the judgment of the trial court should *Page 40 
be sustained, recommend that it be reversed and remanded to the county court of Oklahoma county, with directions that a new trial be granted.
By the Court: It is so ordered.